DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 9 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 9 and 19 are objected to because of the following informalities:  
Claims 9 and 19 recite “a device locked to a monitored person”. However, “a monitored person” is already recited in the preamble. It is unclear if the two monitored persons are the same or different.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millinger, III (US20170371353), hereinafter referred to as Millinger, in view of Williams (US20200051189).
	Regarding claim 9, Millinger teaches a method for controlling an unmanned aerial vehicle (UAV) to track a monitored person, comprising:
predicting a potential location of the monitored person (para. [0054], predict the future direction of the user); and 
setting the potential location as a target location (para. [0054], enable a more responsive tracking of the user 200 by the UAV 100 operating in the tracking mode. The future position of the user based on the prediction is interpreted to be the potential location in which the UAV is moved to);
directing the UAV toward a target location (para. [0048], the UAV may perform an initial movement to track the target);

determining that the monitored device is proximate to the target location (para. [0048], the UAV motion may involve evaluating the position of the target user and maintaining the distance and/or elevation of the UAV relative to the target user); comprising: 
receiving short range signals from the personal monitoring device (para. [0040], Communication with the wireless communication device 170 may transition to a short-range communication link (e.g., Wi-Fi or Bluetooth) when the UAV 100 moves closer to the wireless communication device 170); and/or 
observing the monitored person through a camera on the UAV (para. [0043], [0044], Such tracking may be performed, for example, using an imaging device onboard the UAV. For example, the attitude, position, velocity, zoom, and other aspects of the UAV and/or the imaging device can be automatically adjusted to ensure that the user maintains a designated position and/or size within the images captured by the imaging device).

Millinger fails to teach maintaining, based on prior location information provided by a personal monitoring device locked to a monitored person, a list of locations, each of the locations being a location that the monitored person is known to frequent or a location that a known associate of the monitored person is known to frequent; and
predicting, from the list of locations, a potential location of the monitored person.

However Williams teaches maintaining, based on prior location information provided by a personal monitoring device locked to a monitored person (para. [0047], [0079], [0290], [0317], Such tracking and monitoring is currently done by a GPS bracelet attached to the person's ankle or other body part, with their movements then monitored via GPS readings. Immediate steps are taken to "secure" the violator, including disabling all of the violator's cars, notifying anyone who has a restraining order against the violator, etc., as well as activating sensor networks outside the violator's immediate location to monitor the violator in case of attempted "escape". This includes GPS and/or various geofences (e.g., friends' homes, etc.) to which the violator may attempt to escape on foot), a list of locations (121 and 122 in fig. 1, para. [0302], "future" locations (e.g., based on past behavior stored by, obtained by, or accessed by this exemplary embodiment, etc.)), each of the locations being a location that the monitored person is known to frequent or a location that a known associate of the monitored person is known to frequent (121 and 122 in fig. 1, para. [0071]-[0072], [0302]); and
predicting, from the list of locations, a potential location of the monitored person (para. [0302], continually calculating or anticipating possible "future" locations).
It is noted that Williams teaches that a drone may be used to monitor a target’s movements and location (para. [0059]).

Therefore taking the combined teachings of Millinger and Williams as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Williams into the method of Millinger. The motivation to combine Williams and Milinger would be to provide the ability to detect a much greater range and types of behaviors/contexts (triggers), allowing more flexibility and/or precision in rule settings by law enforcement/judicial bodies, as well as the ability to monitor such behaviors to assist the parolee/prisoner in avoiding such behaviors before they reach violation status (para. [0304] of Williams).


Regarding claim 19, the limitations have been analyzed and rejected with respect to claim 9.

Allowable Subject Matter
Claims 1-5, 7, 8, 10-15, and 17, 18, and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The allowable subject matter in claims 1 and 11 pertains to in response to an indication that the location information from the personal monitoring device is no longer available or accurate:
discontinuing tracking the personal monitoring device; and
tracking, with the UAV, a mobile device associated with the monitored person.
the mobile device being unattached to the monitored person.

	The prior art does not teach transitioning between separate devices based on availability or accuracy of location information. Furthermore, one of ordinary skill in the art would not have found it obvious to combine prior art to teach these limitations because doing so would physically change the specifics of the monitoring system.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185.  The examiner can normally be reached on Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663